internal_revenue_service number release date index number ----------------------- ------------------------------ ---------------------------- -------------------------------- ----------------------------------------------- ------------------------ ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number ---------------------- refer reply to cc psi b03 plr-112242-17 date date legend x ------------------------------------------ ---------------------------- y ------------------------------------------- ----------------------------------------------------- a ------------------------------------------- ------------------------------ b -------------------- state1 ------- state2 ----------- date1 ---------------------------- date2 ---------------------- date3 ------------------- date4 ---------------------- dear -------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of x and y requesting that the service grant x an extension of time plr-112242-17 under sec_301_9100-3 of the procedure and administration regulations to file an entity classification election and requesting that the service grant relief to y under sec_1362 of the internal_revenue_code code the information submitted states that x was formed as a limited_liability_company under the laws of state1 on or about date1 x has been wholly owned by a since its date of formation and therefore x is eligible to be treated as disregarded as an entity separate from its owner for federal tax purposes the information submitted further states that y had been formed as a limited_liability_company under the laws of state2 on date2 and was reconstituted as a limited_liability_company under the laws of state1 on date3 at the time of its formation y had two individuals as members a and b y filed an election to be treated as an s_corporation beginning on date2 based on advice from a’s accountant a transferred a’s interests in y to x after x’s formation on date1 in addition based on the advice of a’s accountant x filed an election to be treated as an s_corporation effective date4 however a’s accountant failed to advise a x or y that the s_corporation_election by x which is also a deemed entity classification election to treat x as an association_taxable_as_a_corporation for federal tax purposes would cause the s_corporation_election of y to terminate since x would be an ineligible s_corporation shareholder the information submitted further states that y and y’s shareholders including a indirectly through x have filed tax returns consistent with y being an s_corporation since date4 y further represents that the circumstances resulting in the termination of y’s s_corporation_election were inadvertent and were not motivated by tax_avoidance or retroactive tax planning y and each person who was or is a shareholder of y including a indirectly through x at any time since date4 agree to make any adjustments consistent with the treatment of y as an s_corporation as may be required by the secretary with respect to such period sec_301_7701-2 generally provides that a business_entity is any entity recognized for federal tax purposes that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the internal_revenue_code sec_301_7701-3 provides that an eligible_entity with at least two members may elect to be classified as either an association and thus a corporation under sec_301_7701-2 or as a partnership and an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner plr-112242-17 sec_301_7701-3 further provides that so long as a business_entity is not classified as a corporation under sec_301_7701-2 or an eligible_entity it may elect its classification for federal tax purposes sec_301_7701-3 provides that an entity classification election must be filed on form_8832 and can be effective up to seventy-five days prior to the date the form is filed or up to twelve months after the date on which the form is filed sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make the election sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that a small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation a termination of an s_corporation_election under sec_1362 is effective on or after the date of cessation plr-112242-17 sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified under sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary for that period then notwithstanding the circumstances resulting in such termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the information submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied as a result x is granted an extension of time of days from the date of this letter to file a form_8832 with the appropriate service_center to elect to be treated as a disregarded_entity effective date4 a consequence of this late election will be to render the s_corporation_election of x previously made to be effective on date4 ineffective because x will not have satisfied the requirements to be an s_corporation as of that date a copy of this letter should be attached to the form_8832 in addition based solely on the facts submitted and the representations made we conclude that y’s s_corporation_election terminated on date4 due to x’s election to be an s_corporation effective on that date we conclude that this termination was inadvertent within the meaning of sec_1362 pursuant to the provisions of sec_1362 y will be treated as continuing to be an s_corporation on date4 and thereafter unless y’s s_corporation_election otherwise terminated under sec_1362 for reasons not stated in this letter this ruling is contingent upon x filing a late entity classification election to be treated as a disregarded_entity effective on date4 as provided above if this condition is not met then this letter_ruling is null and void furthermore if this condition is not met y must send a notification that its s election has terminated to the service_center with which y’s s election was filed except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied regarding y’s eligibility to be an s_corporation or the validity of its s_corporation_election the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the plr-112242-17 material submitted in support of the request for a ruling it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent pursuant to powers of attorney on file with this office we are sending copies of this letter to x’s and y’s authorized representatives sincerely associate chief_counsel passthroughs special industries by ______________________________ bradford r poston senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
